Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Environmental Conservation, dated May 26, 1988, which, after a hearing, inter alia, granted the intervenor-respondent’s application for a State Pollutant Discharge Elimination System Permit.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements (see, Matter of Weinstein Enters, v Jorling, 171 AD2d 873 [decided herewith]). Brown, J. P., Sullivan, Eiber and O’Brien, JJ., concur.